The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s election without traverse of Group I, claims 1-5 and 14-20, in the reply filed on September 26, 2022 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (US 2018/0338205).
	Regarding claims 1 and 14, Abraham discloses a system (see figures 3-5, for example), comprising:  a first circuit board 116 (includes audio component 1036, see para. 0060) comprising control circuitry configured to control a beamforming array of microphones 106 (see para. 0065, 0068); and multiple second circuit boards 107a/107b attached to the first circuit board 116, each one of the multiple second circuit boards 107a/107b mounting a microphone 106 of the beamforming array of microphones 106 (see para. 0041, 0044, regarding “board-to-board connector 118” and “board-to-board connectors 130”).
	Regarding claims 5 and 18, at least two of he microphones of the beamforming array of microphones have a different acoustic configuration.  See para. 0080, for example.  See also, para. 0031.
	Regarding claim 19, each microphone 106 of the beamforming array of microphones 106 is a MEMS microphone.  See para. 0032.
	Regarding claim 20, each MEMS microphone 106 is omni-directional.  See para. 0031.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2018/0338205), as respectively applied to claim 1 and claim 14 above, in further view of McBride (US 6,812,970).
Abraham discloses the invention as claimed, including that the multiple second circuit boards 107a/107b are electrically coupled to the first circuit board 116 using board-to-board connectors 118/130 (see para. 0041, 0044), but fails to specifically teach that the board-to-board connectors are pin-header connectors.  McBride discloses a method of electrically coupling a first circuit board 22 to a second circuit board 28 using a pin-header connection, in the analogous art of circuit board connectors, for the purpose of electrically coupling circuit boards using well known board-to-board connectors in the form of pin-header connectors as widely available in the field of electronics (see col. 4, lines 38-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Abraham, in view of McBride, such that the board-to-board connectors 118/130 are pin header connectors.  A practitioner in art would have been motivated to do this for the purpose of electrically coupling the circuit boards using well known board-to-board connectors in the form of pin-header connectors as widely available in the field of electronics.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2018/0338205), as respectively applied to claim 1 and claim 14 above, in further view of Nakajima et al. (US 2020/0145763).
Abraham discloses the invention as claimed, including that for each one of the multiple second circuit boards 107a/107b, the respective microphone 106 is “surface mounted” to the respective one of the multiple second circuits boards 107a/107b (see para. 0033), but fails to specifically teach that the respective microphone 106 is soldered to the respective one of the multiple second circuits boards 107a/107b.  Nakajima discloses a method for surface mounting a MEMS microphone to a printed circuit board by soldering the microphone to the circuit board, in the same field of endeavor, for the purpose of using the well known process of electrically coupling a microphone to a circuit board by soldering as widely available in the field of electronics (see para. 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Abraham, in view of Nakajima, such that the respective microphone 106 is soldered to the respective one of the multiple second circuits boards 107a/107b.  A practitioner in the art would have been motivated to do this for the purpose of using the well known process of electrically coupling a microphone to a circuit board by soldering as widely available in the field of electronics.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2018/0338205), as respectively applied to claim 1 and claim 14 above, in further view of Jingming (US 2015/0181346).
Abraham discloses the invention as claimed, but fails to specifically teach that at least one acoustically-active element (e.g., sound guide) is attached to each one of the multiple second circuit boards 107a/107b.  Jingming discloses a directional MEMS microphone including a tuning cavity, in the same field of endeavor, for the purpose of increasing the sensitivity of the directivity of the MEMS microphone (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Abraham, in view of Jingming, such that at least one acoustically-active element (e.g., sound guide or tuning cavity of microphones 106) is attached to each one of the multiple second circuit boards 107a/107b.  A practitioner in the art would have been motivated to do this for the purpose of increasing the sensitivity of the directivity of each of the MEMS microphones 106 thereby improving the overall system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
October 8, 2022